number release date uil cc el gl b2 date ’0’4 cid cid dollar_figure ’6 department of the treasury internal_revenue_service 2iilfh cid ri cid klhi cid rxqvho 7klv xoohwlq lv iru lqirupdwlrqdo sxusrvhv w lv qrw d gluhfwlyh bulletin no july court orders service to consider offers in compromise in bankruptcy take a look a bankruptcy court has found the service’s policy not to consider an offer_in_compromise submitted by a debtor in bankruptcy to be discriminatory and a violation of b c while the service’s decision whether or not to accept an offer_in_compromise oic remains discretionary the bankruptcy court of in re chapman aftr2d bankr s w va date used its equitable power under b c sec_105 to require the service to at least consider the oic the debtors filed chapter bankruptcy owing the service nearly dollar_figure in priority taxes the debtors’ plan_of_reorganization proposed to satisfy the service’s claim by means of an oic in the amount of dollar_figure and the debtors in fact submitted an oic with a deposit to the service under established policy the service did not consider the debtors’ oic and timely objected to the debtors’ plan the debtors in turn asked that the court require the service to review their oic as though the debtors were not in bankruptcy the service argued that under sec_7122 consideration of an oic is discretionary the bankruptcy code provides sufficient protections for debtors and the service’s decision not to process an oic while a debtor is in bankruptcy is not discriminatory because it applies to all debtors in bankruptcy the service also argued that as a priority tax debt is nondischargeable and must be paid in full under the debtors’ plan refusal to consider an oic has no effect on a debtor further the consideration of an oic might be considered a violation of the automatic_stay the court found little merit to any of these arguments examining b c a and its legislative_history the court found clear congressional intent to prohibit discrimination that can seriously affect the debtor’s livelihood or fresh_start the court then looked to sec_7122 and found that although acceptance of an oic is discretionary nothing in that statute’s language indicates that the service can refuse to even consider an otherwise valid oic the court found the refusal to consider an oic denies a bankruptcy debtor many of the protections such as administrative appeal rights that even a denied oic taxpayer is offered bulletin no june the court also found that although the service’s priority tax debt must be paid in full a successful oic would reduce the amount considered a priority debt and thus clearly have an impact on the debtor’s fresh_start as to the question of whether consideration of an oic would be a stay violation the court held that the debtors’ choice to submit an oic is a voluntary waiver of that defense and should the service have additional concerns it could request that the stay be lifted bankruptcy code cases compromise or settlement compromise settlement bankruptcy assessments jeopardy_assessment judicial review arnold v united_states aftr2d m d fla date - taxpayers challenged jeopardy assessments which were upheld by the court the court determined under sec_7429 that the taxpayer’s indictment for tax_evasion use of shell_corporations and nominees to hide assets lack of attachable assets and history of filing false tax returns and financial statements established the jeopardy assessments were reasonable under the circumstances the court dismissed the taxpayers’ defense of disability because it was a defense to ultimate liability not the reasonableness of the assessment the court also dismissed the taxpayer’s claim that the acts cited to support the government’s case were too old because the sec_7429 is a summary proceeding the court may examine otherwise inadmissible evidence that the service relied on in making its jeopardy assessments bankruptcy code cases automatic_stay sec_362 creation perfection or enforcement of liens against property of debtor or estate in re dinatale bankr lexi sec_803 bankr d md date - debtor received discharge in no-asset chapter bankruptcy then argued that the service violated the discharge injunction by renewing pre-petition tax_liens against the debtor’s property the court first overruled the service’s objection on statute of limitation grounds holding a remedy exists under b c sec_362 even after bankruptcy the court then disagreed with the debtor’s argument finding that because the service’s liens passed through bankruptcy and could be enforced in rem even against otherwise exempt_property such as the debtor’s pension_plan renewal of those liens was not a violation of the discharge injunction bankruptcy code cases chapter reorganization effect of confirmation refunds jurisdictional prerequisites puckett jr v united_states u s dist lexis s d tex date - taxpayers’ refund action is barred by res_judicata because the bankruptcy court’s order confirming the amended plan_of_reorganization conclusively determined taxpayers’ tax_liability for the years at issue taxpayers filed no objections and taxpayers paid the taxes the court here used the claim preclusion requirements from agrilectric power partners ltd v general elec co f 3d bulletin no june 5th cir to reach its conclusion finding the taxpayers’ reliance on in re taylor 132_f3d_256 5th cir unpersuasive as the service did not file a claim or otherwise participate in the bankruptcy proceedings in taylor finally the court overruled the taxpayers’ objection to the government’s f_r c p rule b motion as untimely filed after the government filed its answer because the government in its answer presented the defense of res_judicata raised in the motion thereby giving the taxpayers notice the court would consider the motion as a rule c motion for judgment on the pleadings bankruptcy code cases chapter family farmer discharge in re cousins aftr2d d n h date - the district_court affirmed the bankruptcy court’s decision that debtors were not liable for post-petition_interest on the service’s non-dischargeable priority tax claim when interest was not provided for in the debtors’ confirmed chapter plan the court found the service’s reliance on 376_us_358 unpersuasive as bruning is effectively a chapter case not applicable to a confirmed plan_of_reorganization bankruptcy code cases exceptions to discharge no late or fraudulent_returns tudisco v united_states u s app lexis 2nd cir date - the second circuit affirmed the lower courts’ findings that taxes were nondischargeable due to willful evasion although as the debtor failed to file or pay taxes the court did not decide whether mere nonpayment would be sufficient alone for a finding of willful evasion the appellate court also affirmed the lower courts’ determination that the debtor’s retirement_funds although exempt from the bankruptcy_estate were subject_to the federal_tax_lien bankruptcy code cases exceptions to discharge pre-petition priority taxes in re grothues aftr2d w d tex date - taxpayer pled guilty to tax_evasion and agreed to pay back taxes owed by taxpayer’s corporations when taxpayer failed to make payments the service began collection and the taxpayer filed joint chapter bankruptcy with her spouse the bankruptcy court determined the taxes were nondischargeable under the fraud exception of b c a c but the district_court reversed because the service asserted_liability against the debtor as a nominee or alter ego of the corporations the debtor had no direct liability for the taxes therefore the service despite the fact it was attempting to enforce a money judgment had only a equitable claim against the debtor because this equitable claim was not a tax claim it could not be excepted from discharge under either section a c or section a a bankruptcy code cases proofs of claim sec_501 amendment supplement bulletin no june in re jones bankr lexis bankr w d mich date - debtors filed chapter bankruptcy listing secured priority and unsecured tax debts owed to the united_states after the debtors’ plan was confirmed and after the bar date the trustee refused to pay the service so the service filed its proof_of_claim the debtors also filed a proof_of_claim on behalf of the service but only for the secured portion of the taxes and in a lesser amount than claimed by the service the court held that as the service had failed to protect its claim by timely filing or by requesting an extension of time under f_r b p the service could not now assert that its proof_of_claim merely amended the debtors’ proof_of_claim consequently apart from the amount listed on the debtors’ proof_of_claim the federal taxes were discharged compromise settlement binding effect streck v commissioner u s app lexis 6th cir date unpublished - the sixth circuit upheld the service’s disallowance of business_expense deductions and innocent spouse relief the taxpayers also claimed the service was bound by an offer_in_compromise because it was signed by the revenue_agent who purportedly told them it had been accepted the appeals court noted the agent did not have statutory authority to accept the offer had signed only the portion of the offer which accepted a waiver of the statute_of_limitations and that the government could not be estopped by oral representations damages suits for against u s failure to release lien sec_7432 damages suits for against u s unauthorized collection sec_7433 levy release_of_levy h w reeder d o p c v united_states u s app lexis 9th cir date unpublished - service levied upon and sold assets of taxpayer corporation the ninth circuit first dismissed the claims of the corporation’s owner as lacking standing next the court found that although the corporation had been involuntarily terminated three years before under arizona law it retained the right to file suit as a part of winding up its affairs and so had standing to sue the united_states moving to the merits the court held that the revenue_officer did not exhibit reckless or intentional behavior in violation of sec_6331 by selling property not belonging to the taxpayer because she did not learn that most of the assets were leased until after the sale the court next affirmed the district court’s finding of no intentional or reckless disregard of the requirements of sec_6343 though the revenue_officer failed to release liens when paid in full because there were no regulations in place and the revenue_officer provided copies of payments to the taxpayer finally because a levy is not a lien there was no violation of sec_7432 erroneous refunds suits for mildred cotler trust v united_states u s app lexis 2d cir date - taxpayer paid proposed tax assessments but not penalties the service then assessed and the taxpayer challenged the deficiency after reaching a bulletin no june settlement which was paid the service removed the freeze code on the account and assessed the agreed amount of taxes and interest however before the assessment was posted the total amount_paid was refunded to the taxpayer when the taxpayer died six years later the service filed a claim against the estate for the amount erroneously refunded the district_court ruled in favor of the service based on the assessment but on appeal the service agreed that an erroneous refund does not revive an assessment extinguished by payment the current service position instead the service tried to argue fraud the tenth circuit in reversing the district_court found no evidence of fraud basically because the government never argued it before the district_court and although acknowledging the taxpayer’s estate received a windfall allowed the estate to keep the monies levy erroneous property of third person walwyn v united_states u s dist lexis e d n y date - service sought to enforce tax_liens on residential real_estate in name of taxpayer edward charles however property actually had been purchased at a city tax sale by charles’ relatives the walwyns using charles as a straw purchaser to meet financing standards because charles was owner in name only and walwyns had made all payments of mortgage and taxes made substantial improvements and were the sole occupants of the property the court on equitable grounds enjoined the sale of the property and voided the government’s tax_lien liens after-acquired property trusts collection from spend thrift matter of orr u s app lexis 5th cir date - taxpayer beneficiary of spendthrift trust filed bankruptcy which discharged his personal liability for unpaid federal taxes under texas law a spendthrift trust_beneficiary possesses an equitable ownership_interest in the trust corpus which is property or rights to property sufficient for a federal_tax_lien to attach as a result the fifth circuit held the taxpayer’s subsequent bankruptcy did not affect the validity of the federal tax_liens which were valid against future income distributions liens priority over mortgages united_states v fletcher bankr lexi sec_832 bankr s d ala date - while defending himself against tax assessments taxpayer ran up legal expenses for which his law firm filed a mortgage after the service subsequently filed notices of federal_tax_lien the law firm argued it had priority even though it had notice of the service’s tax assessments the court agreed citing in re 31_f3d_1081 11th cir for the service to have priority under sec_6323 the court held the service must have recorded its lien prior to the filing of the competing security_interest liens priority over state and local_taxes state of minnesota v united_states u s app lexis 8th cir date - taxpayer owed state and federal taxes filing its returns on date bulletin no june federal taxes were assessed on august and the state processed the taxpayer’s returns on august notices of federal_tax_lien were filed in january although minnesota law provides that a tax is a lien on property from the date of assessment the date the return was filed the court_of_appeals held that the state lien was not choate until it had been processed the court determined that after filing the state commissioner of the revenue must examine the return and determine the taxpayer’s liability and cannot compute penalty or interest until after a return is processed therefore the amount of the state liens was not determined nor were the liens summarily enforceable giving the federal lien priority liens priority over state and local_taxes priority insolvency u s c estate of walker v department of revenue tenn app lexi sec_447 tenn ct app date - the state appellate court found the federal_estate_taxes had absolute priority under the insolvency statute u s c a the state of tennessee unsuccessfully argued that its state inheritance_tax was a debt of the estate not a debt of the debtor as it arose after taxpayer’s death penalties failure to collect withhold or pay over responsible_officer loew v united_states u s dist lexis w d wash date - the court held that the taxpayer was a responsible_person because although he did not hold the corporate position responsible for the payment of taxes he had authority to direct payment penalties failure to collect withhold or pay over willfulness macagnone v united_states u s dist lexis m d fla date - reversing the bankruptcy court’s holding pincite_br_784 see february gl bulletin the district_court concluded that under eleventh circuit precedent once a taxpayer is found to be a responsible_party the burden_of_proof shifts to the taxpayer to disprove willfulness suits against the u s or employees declaratory judgments kinard v kinard aftr2d d s c date - a personal representative brought suit to declare that she and decedent were common_law wife and husband and so claim marital_deduction for the estate the court found it lacked subject matter jurisdiction under the declaratory_judgment act u s c sec_2201 and the anti-injunction_act sec_7421 because a declaration regarding the marital status of the personal representative and the decedent would be the same as an injunction against the service’s assessment against the estate’s marital_deduction claim the court refused to judicially interfere with the service’s assessment process
